NO








NO. 12-10-00158-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
                                                                             '     
IN RE: OFFICE OF THE
ATTORNEY GENERAL OF TEXAS,             '     ORIGINAL
PROCEEDING
RELATOR
                                                                             '     
 
 


MEMORANDUM
OPINION
PER
CURIAM
            On
May 26, 2010, the Office of the Attorney General of Texas (the “OAG”) filed a
petition for writ of mandamus in this court complaining of the trial court’s
Order for Parentage Testing signed on April 7, 2010.  On June 7, 2010, this
court received OAG’s motion to dismiss the petition as moot.  As grounds, the
OAG furnished a copy of an order signed by the trial court on June 2, 2010,
which vacates the April 7, 2010 Order for Parentage Testing.
            After
having reviewed the OAG’s motion and the trial court’s June 2, 2010 order, we
conclude that this mandamus proceeding is now moot.  Accordingly, the OAG’s
motion is granted, and this original proceeding is dismissed.
Opinion delivered June 9, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(PUBLISH)